Citation Nr: 1419327	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-48 390	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from June 1978 to March 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2010 substantive appeal, the Veteran requested a videoconference hearing at his local RO before a Veterans Law Judge (VLJ) prior to his claim being reviewed by the Board.  A date for the hearing was scheduled on September 12, 2013 and a June 2013 letter notified the Veteran of the location, date, and time of his hearing.  The Veteran failed to report to the scheduled hearing.

On December 2013, the Veteran contacted the RO and requested that the videoconference hearing be rescheduled.  The Veteran explained that on September 12, 2013, he was working overseas and was not informed of the hearing until December 13, 2013.  The Acting Veterans Law Judge scheduled to conduct the hearing has found good cause for the Veteran's failure to report and has granted the motion to reschedule the hearing.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person. 

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

